                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

Steve Jenkins,                                 )
                                               )      C.A. No. 1:18-995-HMH-SVH
                         Plaintiff,            )
                                               )
           vs.                                 )         OPINION & ORDER
                                               )
J. Smith, Case Manager,                        )
T. Jenkins, Case Manager, and                  )
Designation and Sentence Computation           )
Center (DSCC),                                 )
                                               )
                         Defendants.           )

           This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Steve Jenkins (“Jenkins”), a federal prisoner

proceeding pro se, alleges violations of the Federal Tort Claims Act (“FTCA”), 28 U.S.C.

1346(b), and constitutional violations pursuant to Bivens v. Six Unknown Agents of Federal

Bureau of Narcotics, 403 U.S. 388 (1971), against J. Smith, T. Jenkins, and the Designation and

Sentence Computation Center (collectively “Defendants”). In her Report and Recommendation

filed on February 14, 2019, Magistrate Judge Hodges recommends granting Defendants’ motion

to dismiss and permitting Jenkins twenty-one days to file an amended complaint asserting an

FTCA claim against the United States. (R&R 10-11, ECF No. 38.)



       1
          The recommendation has no presumptive weight, and the responsibility for making a
final determination remains with the United States District Court. See Mathews v. Weber, 423
U.S. 261, 270-71 (1976). The court is charged with making a de novo determination of those
portions of the Report and Recommendation to which specific objection is made. The court may
accept, reject, or modify, in whole or in part, the recommendation made by the magistrate judge
or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       Jenkins filed objections to the Report and Recommendation. (Objs., generally, ECF

No. 41.) Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Upon

review, the court finds that Jenkins’ objections are non-specific, unrelated to the dispositive

portions of the magistrate judge’s Report and Recommendation, or merely restate his claims.

Accordingly, after review, the court finds that Jenkins’ objections are without merit.

       In addition, Jenkins filed a motion to amend his complaint. (Mot. Amend, ECF No. 40.)

In light of the magistrate judge’s recommendation that Jenkins be permitted twenty-one days to

amend his complaint in order to state an FTCA claim against the United States, the court grants

Jenkins’ motion.

       Therefore, after a thorough review of the magistrate judge’s Report and the record in this

case, the court adopts Magistrate Judge Hodges’ Report and Recommendation and incorporates it

herein by reference.




                                                  2
          It is therefore

          ORDERED that Defendants’ motion to dismiss, docket number 20, is granted. It is

further

          ORDERED that Jenkins’ motion to amend, docket number 40, is granted, and Jenkins is

permitted twenty-one (21) days from the date of this order to file an amended complaint asserting

an FTCA claim against the United States. It is further

          ORDERED that this matter is referred to the magistrate judge for further proceedings.

          IT IS SO ORDERED.

                                                 s/Henry M. Herlong, Jr.
                                                 Senior United States District Judge

Greenville, South Carolina
March 4, 2019


                                 NOTICE OF RIGHT TO APPEAL

          Plaintiff is hereby notified that he has the right to appeal this order within sixty (60)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

Procedure.




                                                     3
